Title: To John Adams from Benjamin Rush, 19 August 1811
From: Rush, Benjamin
To: Adams, John



My dear Old friend
Philadelphia August 19th: 1811

It is possible Dr Franklins estate, when sold, in Order to be divided, may not produce the Sum mentioned in my last letter. It consists chiefly of real property, purchased in same the early part of his life. The improvements in our City have given it its present immense Value. It is said the million of livres committed to him to be employed in secret Services to his Country, were divided equally between the late queen of France and Count de Vergennes. This fact it is said was discovered by Govr Morris who was instructed by Gen Washington to make an inquiry After it. This information was given to me lately in a manner, and from a person so capable of knowing its correctness, that I am disposed to believe it. The Doctor was a rigid  œconomist, but he was in every Stage of his private life charitable, hospitable & even generous. In his private intercourse with his fellow Citizens he was honest even above suspicion, and from all I have ever Seen and known of him I believe he was Strictly upright and correct as a servant of the public. I recollect he once told me that a large sum of money passed thro’ his hands for the purchase of stores for the British Army during the last french War in America. When he Settled his Accompts with the Quarter master of the Army,—he said to him to h “I wait now for my Commissions.” “Commissions (said the Qr master—) why have you not paid yourself”? “no Sir you see from the statement of my Accompts I have not” said the Dr:—“I am Sorry for it (said the Quartermaster) I have no power to allow you any thing. You ought to have taken care of it yourself.”
I have no hesitation in expressing a general Want of belief not only in history, tradition, but in recorded history and biography. The events of the American Revolution opened my eyes upon those Subjects. A few nights before the Capture of the Hessians at Trenton—Col: Saml Griffin with a Company of volunteer militia from Philada: alarmed a Regiment of Hessians at Mount Holly—A reinforcement was sent from Trenton to support them. After the Capture of the Hessians, this mode of weakening the enemy, was ascribed to the consummate military Skill of Gen Washington. Col: Griffen to my knowledge acted without any concert with the general. It was altogether of volunteer  peice of business.—
What do you think of Col: Jos: Reads name not being mentioned in the historys of our Revolution as the person who suggested the retreat and escape of our Army by the quaker road after the second battle at Trenton?—That wise measure gained the Victory at Princeton, saved our Army from annihilation, and perhaps, considering the desponding state of the public mind at that time,—it saved our Country.
Time and Chance happen to all things as they appear to short sighted mortals. Fame like money seems to be given with an undistinguishing hand. But all is just as it should be. Infinite wisdom & justice direct all the Affairs of the Children of men. In rejecting history and biography, I wish always to except the events and Characters recorded in the Old & new testaments. They are true—because they are natural, for they ascribe the former to a divine hand, and they never fail of to mention the weaknesses & vices of the latter. There is not a single Washington among all the heroes of the Bible. not one (—the Saviour of the World excepted) of Whom it is said—“To us a Son is born”—who is stiled “a Cloud by day, and pillar of fire by night” it also “our guide on earth, our Advocate in Heaven.” and Who is said to have “disciples.”—Lay not this iniquity O! Lord! to the Charge of our whole Country!—
When  Nat: Lee was asked in Bedlam what brought him there, he said he had called the World mad, and the world called him so, and that he had been “out voted.” This was my fate in the year 1793 when I first introduced the use of  mercury and bleeding for the cure of yellow fever. I lost my Character for Sanity by being out voted by my brethren, but since they have universally adopted those remedies, I have been permitted to resume my reason. This is literally true. The Son of an Old tory said some time ago at our Coffeehouse, that he “believed I had come to my senses”—only because the clamor of my brethren had subsided against my remedies.
There is not a single instance of a discovery, or improvement in any Art or Science made by a tory that I know of, in any part of the United States. Their prejudices are long as cartilaginous or bony upon all subjects, as they are upon the Subject of government.
Adieu! ever yours
Benja: Rush
PS: There was not scarcly a single deceased person that was active in our Revolution that has not died poor nor who is not now in Pennsylvania: Witness Read, mifflin, morris, Wilson, and many Others of less note.

